Title: John Tayloe Lomax to James Madison, 5 March 1827
From: Lomax, John Tayloe
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Univ: Va.
                                
                                March 5th 1827.
                            
                        
                        It has been represented that the following were the terms in which Mr. Jefferson bequeathed a part of his
                            books to the University of Va
                        "I give to the University of Virginia my Library, except such particular books only and of the same edition
                            as it may already possess when this Legacy may take effect—the rest of my said Library remaining after those given to
                            the University shall have been taken out I give to my two grand sons in Law Nicholas P. Trist and Joseph Coolidge."
                        That the executor is anxious to transfer the books to the Library of the University—and for that purpose a
                            comparison has been made between Mr. Jefferson’s Catalogues and that of the University. In making the comparison it has
                            been discovered that many of the books, classical as well as others, though the contents are precisely the same, are not,
                            in one sense, exactly the same editions; because printed in different years, or at different
                            places. It has been doubted whether such an unimportant difference as this should class these books within the exception
                            of the liberal donor—and whether they should belong to the University or the residuary legatees of the Library—It is
                            wished that the visitors should express their interpretation of this clause in the will and their understanding as to the
                            extent of the claim of the University—And it is also desired that they would appoint some person to make the selection of
                            those books of Mr. Jeffersons which the claim of the University may fairly be interpreted to comprehend—
                        Last Spring orders were given for 60 periodical works for the use of the Library—Of these only about one
                            half have yet come in. The rest, or the greater part of the rest, will probably never come on—Many of them, it is said,
                            have ceased to be published—and are become extinct. In the Catalogue which was made out there were no orders for Law
                            publications, which are much wanted—I should suppose that the term, or annual, reports of Common Pleas, King’s Bench, and
                            Chancery Court of England of the Supreme Court of the U. S. and of Ct. Appeals of Virginia, might without impropriety be
                            called periodical publications. To these I would also add Halls Law Journal published in Baltimore—I have mentioned this
                            Subject to Genl. Cocke who concurs with me in thinking, that orders for these works might be given in the place of others
                            which are not expected—And with your sanction will permit me to direct them accordingly—
                        I am sorry that the number of our Students has fallen so far short of the former session. The present number
                            is I believe 112 or 113. We have however much cause to rejoice in the correct deportment & the studious temper
                            displayed by them almost universally—I am with great respect Your obt. Servt.
                        
                            
                                Jno Tayloe Lomax
                            
                        
                    